Title: From Thomas Jefferson to James Madison, 26 October 1798
From: Jefferson, Thomas
To: Madison, James


          
            Oct. 26. 98.
          
          The day after you left us, I sat down and wrote the petition I mentioned to you. it is not yet correct enough, & I inclose you a copy to which I pray your corrections, and to return it by the next post, that it may be set in motion. on turning to the judiciary law of the US. I find they established the designation of jurors by lot or otherwise as now practiced in the several states; should this prevent, in the first moment the execution of so much of the proposed law, as respects the federal courts,  the people will be in possession of the right of electing jurors as to the state courts, and either Congress will agree to conform their courts to the same rule, or they will be loaded with an odium in the eyes of the people generally which will force the matter through. I will send you a copy of the other paper by Richardson. do not send for him till Monday sennight, because that gives us another post-day to warn you of any unexpected delays in winding up his work here for the season, which, tho’ I do not foresee, may yet happen. Adieu affectionately.
        